DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a system comprising a domain database and a secure landscape computer platform, which may be interpreted as virtual or software implemented system. Therefore, applicant is advised to positively recite hardware component(s) to overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peddada et al. U.S. Pub. No. 20190340251 (hereinafter Peddada).

As per claim 1, Peddada discloses a system associated with cloud environment security, comprising: 
(a) a primary landscape domain database storing secure information encrypted with a primary landscape key (Peddada: [0106]: first database/primary domain database store data using first database-specific encryption key); and 
(b) a secure landscape transfer computer platform, coupled to the primary landscape domain database (Peddada: figure 6 and [0064]-[0070]; [0107]-[0108]: data migration module), adapted to: 
(i) retrieve the secure information (Peddada: [0080]: extract data from first database), 
(ii) decrypt the secure information at the primary landscape using the primary landscape key (Peddada: [0108]: decrypt data using first database specific key/primary landscape key), 
(iii) encrypt the secure information using a transport key (Peddada: [0109]: re-encrypt the data with temporary encryption key/transport key), and 
(iv) arrange for the transfer of the secure information encrypted with the transport key to a secondary landscape (Peddada: [0111]: transmit the data encrypted using temporary key/transport key to second database). 

As per claim 2, Peddada discloses the system of claim 1. Peddada further discloses wherein the transferred secure information is decrypted at the secondary landscape using the transport key, 
As per claim 4, Peddada discloses the system of claim 1. Peddada further discloses wherein the secure information comprises secure credentials and said arranging to transfer is associated with replicating the secure credentials to a domain database in the secondary landscape (Peddada: [0026]: storing copies of the data at different data center; [0034]: sensitive information such as PII and confidential data). 
As per claim 5, Peddada discloses the system of claim 4. Peddada further discloses wherein the secure information is associated with at least one of: (i) a user name, (ii) a client identifier, (iii) tenant information, (iv) biometric information, and (v) meta-data (Peddada: [0034]: Personally identifiable information). 
As per claim 6, Peddada discloses the system of claim 1. Peddada further discloses wherein the secure landscape transfer computer platform includes at least one of: (i) a replication service, (ii) an orchestrator, and (iii) a crypto service (Peddada: figure 6 and [0064]-[0070]: migration module/orchestrator). 
As per claim 7, Peddada discloses the system of claim 1. Peddada further discloses wherein the cloud environment security is associated with at least one of: (i) a disaster recovery service, (ii) a replication service, and (iii) a global traffic management service (Peddada: [0026]: data at data center 

As per claim 8-9, 11-16 and 18-20, claims 8-9, 11-16 and 18-20 encompass similar scope as claims 1, 2 and 4-7. Therefore, claims 8-9, 11-16 and 18-20 are rejected based on the same reason set forth above in rejecting claims 1, 2 and 4-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peddada in view of Halter et al. U.S. Pub. No. 20180343300 (hereinafter Halter).

As per claim 3, 10 and 17, Peddada discloses the system/method/medium of claims 1, 8 and 15 respectively. Peddada discloses migrating sensitive information from one database to another database in a mulit-tenant setting (Peddada: [0106]-[0111]), wherein the secondary landscape comprises a disaster recovery landscape, and said arranging to transfer is associated with transporting the passwords .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smirnoff et al. U.S. Pub. No. 20160191236 discloses hybrid integration of software development kit with secure execution environment.
Marinkovic et al. U.S. Pub. No. 20150082022 discloses device for controlling disclosure of sensitive information.
Rider Jimenz U.S. Pub. No. 20150365384 discloses method for transmitting information using inaudible acoustic signals.
Yoon U.S. Pub. No. 20190272381 discloses method for duplexing database.
Wang U.S. Pub. No. 20180295109 discloses method for securing sensitive information.
Barzik et al. U.S. Pub. No. 20180081548 discloses storage device efficiency during data replication.
Bingham et al. U.S. Pat. No. 7689597 discloses mirrored storage architecture using continuous data protection techniques.
Maccanti et al. U.S. Pat. No. 10025673 discloses restoring partitioned database tables from backup.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/               Primary Examiner, Art Unit 2431